Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2020

                                       No. 04-19-00359-CR

                                    Laura Flores MESSICK,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11174
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
       Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). On January 28, 2020, this court ordered appellant to file her pro se brief, if any,
by February 27, 2020. On February 18, 2020, appellant filed a motion requesting an extension of
time to file her pro se brief. After consideration, we GRANT appellant a 30-day extension of
time and ORDER her to file her brief by March 30, 2020.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court